Exhibit 3.17.6 Int. Cl.: 39 Prior U.S. Cls.: 100 and 105 United States Patent and Trademark Office Reg. No. 3,569,471 Registered Feb. 3, 2009 SERVICE MARK PRINCIPAL REGISTER CRYOPORT SYSTEMS, INC. (NEVADA COR- PORATION) 20 LAKE FOREST, CA 92630 FOR: TRANSPORTATION BY TRUCK, TRAIN OR AIR OF TEMPERATURE SENSITIVE MATERIALS IN THE NATURE OF LIVE CELL BIOLOGICALS AND OTHER FROZEN BIOLOGICAL MATERIAL, IN CLASS 39 (U.S. CLS. ). FIRST USE 11-0-2006; IN COMMERCE 7-0-2007. NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "EXPRESS", APART FROM THE MARK AS SHOWN. THE MARK CONSISTS OF A RENDERING OF THE WORDS "CRYOPORT EXPRESS" WITH A RECIRCULATING DOUBLE ARROW PASSING THE LETTER "X" IN THE WORD "EXPRESS". SER NO. 77-486-673, FILED 5-29-2008 TIMOTHY FINNEGAN, EXAMINING ATTORNEY
